DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Norris et al., US 2016/0142815 A1 (cited in an IDS received 12/27/2021 and hereafter Norris).
Regarding claim 1, Norris discloses a headset with an end-firing microphone array, where the microphone array suppresses unwanted sounds using an adaptive spectral method and spectral subtraction (see Norris, abstract).  
Norris teaches a “filtering method comprising: receiving a first audio signal” (see Norris, figure 5, unit c1), “and a second audio signal” (see Norris, figure 5, unit c2) “that include sound emitted from a same sound source at different volumes” where front and back dual microphones are placed a distance, d, apart and receive sound emitted from a same sound source at different volumes due to the separation distance, d (see Norris, ¶ 0009-0013 and figure 5, units 301 and 302);
“generating a filter signal by convoluting adaptive filter coefficients into the second audio signal” where an adaptive gain adjustment block uses bandpass filters and adaptive gain coefficients to generate a filtered signal (see Norris, ¶ 0013-0014 and figure 5, unit 308);
“removing components of the filter signal from the first audio signal” where the filtered signal is subtracted from the first audio signal to create the output signal, y (see Norris, ¶ 0011 and 0013-0014, equation 2.4, and figure 5, units c1, 308, and y); and
“limiting a gain of the adaptive filter coefficients to 1.0 or less” (see Norris, ¶ 0011).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  Norris teaches the “filtering method according to claim 1, further comprising performing non-linear processing of the first audio signal from which the components of the filter signal have been removed” because spectral subtraction is used to remove residual noise (see Norris, ¶ 0050 and 0060 and figure 8) and the instant specification discloses the use of any kind of non-linear processing, such as spectrum subtraction or Wiener filtering (see instant specification, pp. 7-8, ¶ 0049).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  Norris teaches the “filtering method according to claim 1, wherein: the second audio signal includes a number N of second audio signals” because Norris teaches splitting the second audio signal into many bands (e.g., 8 or 16 frequency bands) (see Norris, ¶ 0014 and 0056, and figure 8);
“the adaptive filter coefficients includes the same number N of kinds of adaptive filter coefficients” because the N bands are controlled by the same adaptive filtering (see Norris, ¶ 0014 and 0056 and figure 8); and 
“the filter signal is generated by convoluting the number N of kinds of adaptive filter coefficients into the number N of second audio signals” where an adaptive gain adjustment block uses bandpass filters and adaptive gain coefficients to generate a filtered signal (see Norris, ¶ 0013-0014 and 0056, figure 5, unit 308, and figure 8).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  Norris teaches the “filtering method according to claim 1, wherein the limiting limits the gain of each frequency component” where the multiple coefficients are limited between zero and one (see Norris, ¶ 0011 and 0014, and equations 2.4-2.7).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  Norris teaches the “filtering method according to claim 1, wherein the adaptive filter coefficients are updated in a case where a volume ratio of the second audio signal to the first audio signal exceeds a predetermined threshold” because the second audio signal, or the rear cardioid signal, is compared to the first audio signal, and the coefficients are updated only when the second audio signal is dominant (see Norris, ¶ 0009-0013 and 0059, and figure 5, units 301-302, 304, c2, and 308).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  Norris teaches the “filtering method according to claim 1, further comprising: transforming the first audio signal to a first transformed audio signal and the second audio signal to a second transformed audio signal, with respect to frequency” because the analysis filters are designed using the z-transform and implemented as polyphase filtering the input audio signals to the digital domain using the FFT (see Norris, ¶ 0056-0058); and 
“calculating the adaptive filter coefficients with respect to frequency based on the first transformed audio signal and the second transformed audio signal, wherein the limiting limits the gain of each frequency component of the adaptive filter coefficients” because the adaptive filter coefficients are limited between 0 and 1.0 for each of the M bands of the audio signals (see Norris, ¶ 0011, 0014, and 0059).
Regarding claim 8, Norris teaches a “filtering device”, such as a headset device (see Norris, ¶ 0065-0066 and figures 20-21), “comprising: a processor configured to: receive a first audio signal and a second audio signal that include sound emitted from a same sound source at different volumes” (see Norris, figure 5, unit c1), “and a second audio signal” (see Norris, figure 5, unit c2) “that include sound emitted from a same sound source at different volumes” where the device, such as the headset, uses one or more processors to receive sound using front and back dual microphones placed a distance, d, apart in the device and the received sound, emitted from a same sound source, is received at different volumes due to the separation distance, d (see Norris, ¶ 0009-0013 and 0065-0066, figure 5, units c1, c2, 301, and 302, figure 20, unit 115, and figure 21);
“generate a filter signal by convoluting adaptive filter coefficients into the second audio signal” where an adaptive gain adjustment block uses bandpass filters and adaptive gain coefficients to generate a filtered signal (see Norris, ¶ 0013-0014 and figure 5, unit 308);
“remove components of the filter signal from the first audio signal” where the filtered signal is subtracted from the first audio signal to create the output signal, y (see Norris, ¶ 0011 and 0013-0014, equation 2.4, and figure 5, units c1, 308, and y); and 
“limit a gain of the adaptive filter coefficients to 1.0 or less” (see Norris, ¶ 0011).
Regarding claim 10, see the preceding rejection with respect to claim 8 above.  Norris teaches the “filtering device according to claim 8, wherein the processor is further configured to perform non-linear processing of the first audio signal from which the components of the filter signal have been removed” because spectral subtraction is used to remove residual noise (see Norris, ¶ 0050 and 0060 and figure 8) and the instant specification discloses the use of any kind of non-linear processing, such as spectrum subtraction or Wiener filtering (see instant specification, pp. 7-8, ¶ 0049).
Regarding claim 11, see the preceding rejection with respect to claim 8 above.  Norris teaches the “filtering device according to claim 8, wherein the adaptive filter coefficients limit the gain of each frequency component” where the multiple coefficients are limited between zero and one (see Norris, ¶ 0011 and 0014, and equations 2.4-2.7).
Regarding claim 12, see the preceding rejection with respect to claim 8 above.  Norris teaches the “filtering device according to claim 8, wherein the adaptive filter coefficients are updated in a case where a volume ratio of the second audio signal to the first audio signal exceeds a predetermined threshold” because the second audio signal, or the rear cardioid signal, is compared to the first audio signal, and the coefficients are updated only when the second audio signal is dominant (see Norris, ¶ 0009-0013 and 0059, and figure 5, units 301-302, 304, c2, and 308).
Regarding claim 13, see the preceding rejection with respect to claim 8 above.  Norris teaches the “filtering device according to claim 8, wherein: the second audio signal includes a number N of kinds of second audio signals” ” because Norris teaches splitting the second audio signal into many bands (e.g., 8 or 16 frequency bands) (see Norris, ¶ 0014 and 0056, and figure 8);
“the adaptive filter coefficients include the same number N kinds of adaptive filter coefficients” because the N bands are controlled by the same adaptive filtering (see Norris, ¶ 0014 and 0056 and figure 8); and
“the filter signal is generated by convoluting the number N of kinds of adaptive filter coefficients into the number N of second audio signals” where an adaptive gain adjustment block uses bandpass filters and adaptive gain coefficients to generate a filtered signal (see Norris, ¶ 0013-0014 and 0056, figure 5, unit 308, and figure 8).
Regarding claim 14, see the preceding rejection with respect to claim 8 above.  Norris teaches the “filtering method according to claim 8, wherein the processor is further configured to: transform the first audio signal to a first transformed audio signal and the second audio signal to a second transformed audio signal, with respect to frequency” because the analysis filters are designed using the z-transform and implemented as polyphase filtering the input audio signals to the digital domain using the FFT (see Norris, ¶ 0056-0058); and
“calculate the adaptive filter coefficients with respect to frequency based on the first transformed audio signal and the second transformed audio signal, wherein the adaptive filter coefficients limit the gain of each frequency component” because the adaptive filter coefficients are limited between 0 and 1.0 for each of the M bands of the audio signals (see Norris, ¶ 0011, 0014, and 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Norris as applied to claims 1 and 8 above.
Regarding claim 15, see the preceding rejection with respect to claims 1 and 8 above.  Norris teaches the filtering method and device of claims 1 and 8, respectively.  Norris does not appear to teach a “non-transitory storage medium storing a program executable by a computer to execute a method” with the same features as claim 1.
Norris does teach one or more processors to perform the filtering method of claim 1 (see Norris, ¶ 0065).  One of ordinary skill in the art at the time of the effective filing date would have found it obvious to provide a non-transitory storage medium storing a program executable by a computer to execute the method taught by Norris as is well-known in the art at the time.  Therefore, Norris makes obvious:
“A non-transitory storage medium storing a program executable by a computer to execute a method comprising: receiving a first audio signal and a second audio signal that include sound emitted from a same sound source at different volumes” because a device, such as a headset, uses one or more processors to receive sound using front and back dual microphones placed a distance, d, apart in the device and the received sound, emitted from a same sound source, is received at different volumes due to the separation distance, d (see Norris, ¶ 0009-0013 and 0065-0066, figure 5, units c1, c2, 301, and 302, figure 20, unit 115, and figure 21), and it is obvious to store the instructions the processors use in a non-transitory storage medium;
“generating a filter signal by convoluting adaptive filter coefficients into the second audio signal” where an adaptive gain adjustment block uses bandpass filters and adaptive gain coefficients to generate a filtered signal (see Norris, ¶ 0013-0014 and figure 5, unit 308);
“removing components of the filter signal from the first audio signal” where the filtered signal is subtracted from the first audio signal to create the output signal, y (see Norris, ¶ 0011 and 0013-0014, equation 2.4, and figure 5, units c1, 308, and y); and
“limiting a gain of the adaptive filter coefficients to 1.0 or less” (see Norris, ¶ 0011).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Norris as applied to claims 1 and 8 above, and further in view of Yang et al., US 2003/0040908 A1 (hereafter Yang).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Norris teaches an application of the method in receiving user’s speech (see Norris, ¶ 0007), but Norris does not appear to teach a speech recognition feature.
Yang teaches a filtering method for suppressing the noise in a signal comprised of speech plus noise (see Yang, ¶ 0006), and teaches applications such as speech recognition (see Yang, ¶ 0002).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Yang with the prior art application of speech recognition, where it is expected that improved quality of a speech signal improves the performance of the voice recognition process (see Yang, ¶ 0006 in view of ¶ 0002).  
Therefore, the combination of Norris and Yang makes obvious the “filtering method according to claim 1, further comprising performing voice recognition processing using the first audio signal from which the components of the filter signal have been removed” (see Norris, ¶ 0007 in view of Yang, ¶ 0006 in view of ¶ 0002).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  Norris teaches the device of claim 8, and Norris teaches an application of the device, such as receiving user’s speech (see Norris, ¶ 0007), but Norris does not appear to teach a speech recognition feature.
Yang teaches a filtering method for suppressing the noise in a signal comprised of speech plus noise (see Yang, ¶ 0006), and teaches applications such as speech recognition (see Yang, ¶ 0002).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Yang with the prior art application of speech recognition, where it is expected that improved quality of a speech signal improves the performance of the voice recognition process (see Yang, ¶ 0006 in view of ¶ 0002).  
Therefore, the combination of Norris and Yang makes obvious the “filtering device according to claim 8, wherein the processor is further configured to perform voice recognition processing using the first audio signal from which the components of the filter signal have been removed” (see Norris, ¶ 0007 and 0065, in view of Yang, ¶ 0006 in view of ¶ 0002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al., US 5,473,702 A (hereafter Yoshida), discloses an adaptive noise canceller (see Yoshida, abstract and figures 1, 4, 13, and 19-20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653